Citation Nr: 0835706	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:       Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to February 
1985.
This matter came before the Board of Veterans' Appeal (Board) 
on appeal from a decision of April 2006 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. The VA will notify the 
appellant if further action is required.


REMAND

Service medical records reflect treatment the veteran 
received for injury to his right shoulder in 1981 after a 
motor vehicle accident.  See Emergency Care and Treatment 
records dated October and November1981.  Furthermore, the 
veteran claims he experienced pain in this right shoulder for 
years after leaving service, was unable to discuss it fearing 
it would prevent him of obtaining employment, and was too 
proud to receive treatment for it.  See Letter from veteran, 
received by the RO in May 2007.  Medical records reflect the 
veteran sought treatment for pain in his right shoulder in 
April 2007, which he reported was due to cooking and lifting 
at his local moose lodge.  The veteran also stated he 
sustained an injury of the right shoulder in the past.  See 
VA medical records, April 2007.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  A VA examination has not been provided for 
this claim and, in this case, based on the evidence of in 
service injury, the veteran's history of right shoulder pain 
since service and the current diagnosis of right shoulder 
strain, the Board finds that an examination and opinion are 
needed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any diagnosed right 
shoulder disorder and the examiner is 
asked to state whether it is at least 
as likely or not (a 50 percent or 
greater degree of probability) that any 
right shoulder disorder is 
etiologically related to service.  All 
testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.	Then, the veteran's claim should again 
be reviewed.  If the benefit sought is 
not granted, the AMC should issue a 
supplemental statement of the case and 
allow the veteran appropriate 
opportunity to respond.  Thereafter, 
the claim should be returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

